Citation Nr: 1711862	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015 the Board remanded the claim for appropriate action.  In June 2016 the Veteran submitted a waiver of initial RO review of additionally submitted evidence.

In October 2007 the Veteran submitted a claim of service connection for high cholesterol and in August 2014 he submitted a claim for specially adapted housing.  In the May 2015 remand the Board referred these claims to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The status of these claims remains unclear, the Board does not have jurisdiction over them, and they continue to be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The Board acknowledges that in December 2016 the Veteran filed an appeal (VA Form 9) regarding the issue of entitlement to service connection for hearing loss, which has not yet been certified to the Board.  It appears that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

During the appeal period, the Veteran's diabetes mellitus, has required insulin, a restricted diet, but has not required regulation of activities.  



CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See April 2008 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, records from the Social Security Administration, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in July 2009 and December 2015.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected diabetes mellitus is rated under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  The Veteran currently is rated at 20 percent, which, under Diagnostic Code 7913, is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is awarded when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is for application when the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

Medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In October 2007, the Veteran filed a claim for a higher rating for diabetes mellitus.  The Veteran's private doctor in a letter dated in December 2006, stated that the Veteran had diabetes and was on a restricted diet and activity due to mild diabetic neuropathy and recurrent ankle swelling, most likely due to his medications.  The doctor noted that the Veteran also was taking insulin and has the associated restrictions from that medication.  

A VA treatment record in May 2008 shows that the Veteran denied hospitalization for diabetes and denied having hypoglycemia.  He did not report having ketoacidoses.  The Veteran attempted to follow a restricted diet and reportedly his weight was stable.  There were no restrictions on activities on the account of diabetes and the Veteran saw his diabetic care provider every 3 months.  A VA treatment record in June 2008 shows that he denied hospitalization for diabetes and denied having hypoglycemia.  He did not report ketoacidosis.  The Veteran was taking insulin, attempted to follow a restricted diet, and there were no restrictions on his activities due to diabetes.  

On VA examination in July 2009, the examiner reported that the Veteran required insulin more than once daily and denied a history of hospitalization.  While the Veteran had episodes of hypoglycemia reactions or ketoacidosis, the diabetic complications did not require hospitalization.  He also had routine visits to a diabetic care provider as required by these episodes.  The examiner reported that the Veteran was instructed to follow a restricted or special diet but was not restricted in his ability to perform strenuous activities.  In rendering a diagnosis of diabetes mellitus, the examiner indicated that there was no diagnosis of visual impairment.  The examiner also noted that the Veteran was not working as he retired in 2003 due to age or duration of work.  

On VA examination in December 2015, the examiner reported that the Veteran's diabetes mellitus is managed by a restricted diet, prescribed oral hypoglycemic agent, and insulin injections more than one per day.  The examiner stated that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of hypoglycemia less than twice per month.  In the past 12 months he did not have episodes of ketoacidosis nor of hypoglycemic reactions requiring hospitalization.  He did have progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  

The examiner noted that the Veteran's diabetic complications included diabetic peripheral neuropathy and erectile dysfunction (ED), hypertension, and renal disease were secondary to the service-connected diabetes mellitus.  The examiner opined that his diabetes mellitus along with the associated complications did not impact his ability to work.  

In sum, although the evidence demonstrates that during the appeal period the Veteran's diabetes mellitus requires insulin and restricted diet, the evidence does not show medical evidence establishing that occupational and recreational activities were restricted due to diabetes mellitus.  See Camacho, 21Vet. App. at 364 (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).  Although the Veteran's private doctor in December 2006 noted that the Veteran had restricted activities, he did not relate the restricted activities to the Veteran's diabetes mellitus but associated them with the Veteran's diabetic neuropathy stating that he Veteran had restricted activities "due to mild diabetic neuropathy and recurrent ankle swelling."  The Veteran is in receipt of separate ratings for diabetic peripheral neuropathy.  

Assuming without conceding that the December 2006 private examiner was stating that the Veteran had restricted activities due to his diabetes mellitus, his opinion would be outweighed by the other medical evidence of record.  The Veteran is not shown to have had regulation of activities due to diabetes mellitus to include VA treatment records in May 2008 and June 2008 and the VA examinations dated in July 2009 and December 2015.  To the contrary, these examiners including the June 2009 VA examiner and the December 2015 VA examiner concluded that the Veteran's diabetes mellitus did not restrict his ability to perform strenuous activities and did not require regulation of activities as part of medical management.  

Moreover, in a brief dated in May 2015, the Veteran's represented acknowledged that medical doctors have encouraged the Veteran to exercise but that he himself avoids both strenuous occupational and recreational activities due to feelings of exertion as a result of diabetes mellitus.  Although the Veteran's representative in May 2015 contended that he is entitled to a 40 percent rating for diabetes mellitus as he avoids strenuous activities and VA regulations do not require a doctor to restrict strenuous activities, as discussed above medical evidence of record must support a finding that a Veteran was instructed not to engage in strenuous recreational and occupational activities.  See Camacho, 21Vet. App. at 364.  In the instant case the medical evidence does not support such a finding.  

In a brief in December 2016, the Veteran's representative further contended that with regard to the question of whether the Veteran meets the criteria for the next higher evaluation, in this case, 40 percent, it is not required and "not expected...that all cases will show all the findings specified" by the rating schedule and what is required is that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7.  Nevertheless, in the instant case because of the successive nature of the rating criteria under Diagnostic Code 7913, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criterion listed in the 40 percent rating must be met in order to warrant such a rating.  The provisions of 38 C.F.R. § 4.7 pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-367; see Tatum at 156 (where there are successive rating criteria as in Diagnostic Code 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same).  

The Board has also considered the Veteran's statements that describe symptomatology associated with his service-connected diabetes mellitus.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to higher ratings for his disability, to include based on regulation of activities, the Board finds the medical findings by skilled professionals are more persuasive which, as indicated above, during the entire appeal period do not support a rating higher than 20 percent for diabetes mellitus.  

Under Note 1 to 38 C.F.R. § 4.119 , Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the Veteran has many complications associated with his service-connected diabetes mellitus, including diabetic nephropathy with hypertension, coronary artery disease, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, ischemic optic neuropathy of the left eye associated with diabetic nephropathy with hypertension, ED, and xerosis, for which he has been granted service connection and is receiving separate ratings.  The evaluations of these separate ratings are not before the Board at the present time.  

A VA treatment record in October 2008 provides an assessment of insulin dependent diabetes mellitus with mild nonproliferative diabetic retinopathy in the left eye and a VA treatment record in November 2011 provides an assessment of diabetes mellitus with nonproliferative diabetic retinopathy in both eyes.  The applicable rating criteria for diabetic retinopathy in the instant case would be 38 C.F.R. § 4.84a Diagnostic Code 6006 for retinitis prior to December 10, 2008 as during the pendency of the appeal, the criteria for rating eye disabilities were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, because the Veteran filed his underlying increased rating claim for diabetes mellitus in October 2007, prior to December 10, 2008, the prior criteria are applicable.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  Diabetic retinopathy is rated under Diagnostic Code 6006 for retinitis.  38 C.F.R. § 4.84a (prior to December 10, 2008).  This disability, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (prior to December 10, 2008).   In rating impairment of visual acuity, the best distance vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75 (prior to December 10, 2008).  For impairment of central visual acuity, evaluations from zero percent to 100 percent are assigned based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (prior to December 10, 2008).  

A noncompensable rating is warranted for vision in both eyes that is correctable to 20/40. Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (prior to December 10, 2008).

However, on VA examinations in August 2007, November 2009, October 2011, and May 2016 the examiners opined that the Veteran does not have diabetic retinopathy.  On VA examination in August 2007, the examiner noted that the Veteran had a right eye cataract extraction in 2004 with current right eye pseudophakia and his corrected distance visual acuity in both eyes was 20/25.  The examiner opined that there was no evidence of background diabetic retinopathy and the cataract in the left eye was not related to diabetes mellitus.  On the November 2009 examination the Veteran's visual acuity was 20/25 in the right eye and 20/20 in the left eye and the assessment was insulin dependent diabetes mellitus without diabetic retinopathy.  

On the October 2011 VA examination the diagnoses were ischemic optic neuropathy and visual field defects in the left eye consistent with old optic neuropathy.  The Veteran also had a visual field defect in the left eye.  Corrected distance visual acuity was 20/40 or better in both eyes.  There was no diplopia.  The examiner provided diagnoses of cataract/other lens conditions and optic neuropathy in the left eye.  The examiner concluded that decrease in visual acuity or other visual impairment is attributable to the ischemic optic neuropathy in the left eye.  The examiner opined that there was no evidence of diabetic retinopathy nor hypertensive retinal vascular changes.

On VA eye examination in May 2016, the examiner indicated that the Veteran has a history of the following diagnoses: diabetic retinopathy in both eyes, non-arteritic anterior ischemic optic neuropathy in the left eye, and pseudophakia in both eyes.  He also indicated that the Veteran had dry eye syndrome in both eyes.  Corrected distance visual acuity in both eyes was 20/40 or better.  There was no diplopia and there was a visual field defect and contraction of a visual field but there was no loss of a visual field.  The Veteran's eye conditions include left optic neuropathy and cataracts were removed from both eyes and replacement intraocular lens were placed (pseudophakia).  The examiner opined that the Veteran's decrease in visual acuity or other visual impairment was attributable to the left optic ischemic neuropathy and that there was no medical reason for a contracted visual field in the right eye.  The examiner concluded that there were no signs of diabetic retinopathy.

The October 2008 and November 2011 VA treatment records that show diabetic retinopathy are outweighed by the VA examinations dated in October 2011 and May 2016 as the examinations were based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiners considered the nature and history of the Veteran's eye disorders in determining that he did not have diabetic retinopathy.  Conversely no reasoning or rationale was provided in the October 2008 and November 2011 VA treatment records showing an assessment of diabetic retinopathy.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Based on the October 2008 and November 2011 treatment records noting diabetic retinopathy, subsequent treatment records refer to a history of diabetic retinopathy but the VA treatment records, other than the October 2008 and November 2011 records, show that the Veteran did not have diabetic retinopathy.  See, e.g, VA treatment records dated in August 2007, November 2010, August 2012, August 2013, July 2014, April 2014, September 2014, December 2014, September 2015, December 2015, and May 2016.  Thus, the VA treatment records dated in October 2008 and November 2011 clearly misdiagnosed diabetic retinopathy.  Notably, the Veteran himself has not contended that he has diabetic retinopathy.  Based upon a comprehensive review of the entire record, the Board finds the persuasive evidence demonstrates no visual impairment due to diabetic retinopathy manifest during the course of this appeal or proximate thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The evidence also shows the Veteran has had cataracts that have been surgically removed.  A VA treatment records in May 2011 shows that the cataract in the left eye was removed in June 2009 and the right eye cataract was removed many years ago (the VA examination in August 2007 shows the Veteran had a right eye cataract extraction in 2004).  However, in a rating decision in November 2007 the Veteran's claim of entitlement to service connection for cataracts was denied and the Veteran did not perfect an appeal of this determination.  It is also noteworthy that on the August 2007 VA examination the examiner opined that the Veteran's cataract condition was not a complication of diabetes mellitus.  Based on the lay and medical evidence of record there are no other eye conditions that need to be considered as complications of the Veteran's diabetes mellitus.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447(2009) has been raised.  Here, as discussed above, the Board acknowledges that the Veteran does not currently work.  However, he specifically applied for TDIU during the course of his appeal, but his claim was denied in a June 2009 rating decision which he has not appealed.  Since that denial there has been no further assertion of unemployability alleged, and the Board thus finds that Rice is inapplicable to this case.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, there is no reasonable doubt to be resolved in this case, and the doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected diabetes mellitus.  The Board finds that during the entire appeal period the Veteran's service-connected diabetes mellitus has required insulin and a restricted diet.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald,762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for diabetes mellitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


